Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 68 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  “2,2,4,4 tetralkylcyclobutane 1,3 diol” is identical to claim 68’s structure.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 and 80 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 lacks antecedent basis for TMCD.
	Claim 80’s “or the like” and “such as” are never proper claim language.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64,66-77,79 and 82 are rejected under 35 U.S.C. 103 as obvious over Kuo 6576717.
Kuo exemplifies (#1) producing a polyester of sodiosulfoisophthalic acid, isophthalic acid (applicant’s “i”), adipic acid (applicant’s “i“), maleic anhydride ( applicant’s “i”) and neopentyl glycol (applicant’s “ii”). The maleic anhydride has unsaturated providing applicant’s “functionality”. Maleic anhydride is applicant’s preferred functional monomer (see applicant’s examples).
This polyester is then polymerized with (meth)acrylates in example 2 forming an acrylic modified polyester. This acrylic modified polyester is then combined with a melamine crosslinker (ie applicant’s “b”) and water in example 10 to form an enamel. This example lacks tetraalkylcyclobutane as part of the polyol.
However, Kuo suggests tetramethylcyclobutane (col 7 line 17) can be used in lieu of neopentyl glycol as the polyol. With such a substitution, applicant’s “a” is met.
It would have been obvious to substitute tetraalkylcyclobutane for neopentyl glycol in the cited example.

In regards to applicant’s dependent claims:
The amount of maleic anhydride relative to all the acids used in the polyester is:
                      11.8
----------------------------------------- = 3.6%
           11.8 + 106.7 + 176.8 + 31.2

Mixtures of diols (col 7 line 24) may be used including 2-methyl 1,3 propanediol (col 7 line 29).
The Mn of the polyester is 1569 (table 1).
The –OH value of the polyester is 68 (table 1).
The acid value of the polyester is 8 (table 1).
The acidic functional polyester itself can be considered an “adhesion promoter”.
Water is 30-70% of the coating (col 9 line 59).
Presumably, the coating is electrodepositable as it meets all the material requirements of claim 82.


Claims 65,80 and 81 are rejected under 35 U.S.C. 103 as obvious over Kuo 6576717 in view of Hirose 2003/0113462.
Kuo applies as explained above.
Kuo (col 11 line 27) teaches his coating is useful on metals, but doesn’t specifically name metal cans.
Hirose (paragraph 57) discloses similar coatings made from crosslinked acrylate grafted polyesters are suitable coatings for metal cans.
It would have been obvious to utilize Kuo’s coating on any common metal substrate including metal cans.


Claim 76 are rejected under 35 U.S.C. 103 as obvious over Kuo 6576717 in view of Fuhry 2012/0282475.
Kuo applies as explained above.
Kuo (col 10 line 15-34) suggests additives for his coating, but “adhesion promoters” are not mentioned.
Fury (paragraph 28) lists adhesion promoters as a common additive for coatings. Fuhry’s coating coincidentally is also made from crosslinked acrylate grafted polyesters.
It would have been obvious to include any common additive in Kuo’s coating for their known effect – including adhesion promoters.



Claims 64-75,79-82 and 84-88 are rejected under 35 U.S.C. 103 as obvious over Hirose 2033/0113462 in view of Powell 2010/0204413.
Hirose (paragraph 62) produces a polyester from propylene glycol, neopentyl glycol glycol, adipic acid (applicant’s “i”), terephthalic acid (applicant’s “i”), isophthalic acid (applicant’s “i”) and maleic anhydride (ie applicant’s “i”). The maleic anhydride has unsaturated providing applicant’s “functionality”. Maleic anhydride is applicant’s preferred functional monomer (see applicant’s examples).
This polyester is then grafted with (meth)acrylate and styrene monomers to form an aqueous acrylic polyester (paragraph 64). The acrylic polyester is cured with Hitanol which is a phenol resin crosslinker (ie applicant’s “b”). 
This example lacks tetraalkylcyclobutanediol as one of the polyols. Hirose lists a number of alternative polyols (paragraph 25) including a cycloaliphatic diol (cyclohexanedimethanol) but not tetraalkylcyclobutanediol.
Powell (abstract) teaches such diols make favorable unsaturated polyesters meant for grafting with unsaturated monomers such as (meth)acrylates (paragraph 1,41,50). Specifically, Powell shows a higher Tg (example 1 vs C1) when replacing some of the neopentyl glycol with tetraalkylcyclobutanediol.
It would have been obvious to include some tetraalkylcyclobutanediol as one of the polyols making up Hirose’s polyester to increase the Tg.

In regards to applicant’s dependent claims:
Coatings of the material may be for cans (paragraph 53).
The amount of maleic anhydride relative to all the acids used in Hirose’s polyester is:
          39
  ----------------------- = 9.7%
           39 + 228 + 62 + 73

Cyclohexanedimethanol and trimethylolpropane can also be used as the polyol (paragraph 25 of Hirose) as well as mixtures thereof.
The Mn of the polyester is 3000 (paragraph 62 of Hirose).
The –OH value of the polyester is 30 (paragraph 62 of Hirose).
The acid value of the cited example is not reported. The alternative example (paragraph 61) shows a similar polyester of acid value 0.5mgKOH/g.
	The composition has a solids content of 20% (paragraph 64). 
Presumably, the coating is electrodepositable as it meets all the material requirements of claim 82.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 64-66,68-72 and 74-90 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11421067. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims crosslinked coatings of acrylate grafted polyesters (eg claim #1). The polyester may be from tetraalkylcyclobutanediol (claim #7). The instant claims are broader in the sense that the specific crosslinker of the patent need not be used.

Claims 64-66,68-78 and 80-90 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-31 of copending Application No. 17-262893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims coated products of the same crosslinked acrylic – polyester. Claims to a coated product render obvious claims the coating itself. Note that the copending application’s product may be a container such as a fuel tank (see claim 25). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 64-66,68-72 and 74-90 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-74 of copending Application No. 17-315470 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims aqueous coating compositions of the same crosslinked acrylic – polyester. Note that the copending application’s polyester may also be from Tetramethylcyclobutanediol (see claim 62). The instant claims are broader in the sense that a dimer acid need not be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 64-66,68-72,74-77 and 79-90 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of application  17-808311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims crosslinked coatings of acrylate grafted polyesters (eg claim #1). The polyester may be from tetraalkylcyclobutanediol (claim #7). The instant claims are broader in the sense that the specific crosslinker of the patent need not be used.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	11/17/22